United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
1
Thomas R.Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1544
Issued: May 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant, through counsel, filed a timely appeal from an April 15, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder injury
causally related an accepted November 11, 2011 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as set forth in the
prior Board decision are incorporated herein by reference.
Appellant, then a 56-year-old clerk, filed a traumatic injury claim (Form CA-1) on
May 2, 2012 alleging a right shoulder injury while sorting letters into mail bins on
November 11, 2011. She had previously been on disability for previous shoulder injury.4
Appellant had returned to work on November 11, 2011.
In a November 14, 2011 report, Dr. Cornelius I. Nicoll, a specialist in orthopedic surgery
and treating physician, noted that appellant was experiencing bilateral shoulder pain and was
unable to elevate both arms above the shoulder. Appellant related that she went to work,
developed severe pain, and ended up in the emergency room the same day. Dr. Nicoll opined
that her problem was chronic and advised that she was totally disabled. He reported that the last
time appellant worked was approximately eight years ago.
The employing establishment controverted the claim disputing appellant’s
characterization of her work that day. It further noted that she had failed to report her injury
timely and, only filed this claim after a previously claimed injury regarding revolving doors that
day had been denied under File No. xxxxxx293.
In a June 20, 2012 decision, OWCP accepted a November 11, 2011 incident, but denied
the claim because appellant had failed to provide medical evidence sufficient to establish a right
shoulder injury causally related to the work incident.
By letter dated June 28, 2012, appellant, through counsel, requested an oral hearing,
which was held before an OWCP hearing representative on October 24, 2012.
In a September 12, 2012 report, Dr. Nicoll noted that appellant had “major problems”
with her right shoulder. X-rays revealed post-traumatic arthritis and a possible right rotator cuff
tear.
By decision dated January 11, 2013, an OWCP hearing representative affirmed the
June 20, 2012 decision. He found that appellant had presented no medical evidence from a
physician establishing a causal connection between the diagnosed condition and the
November 11, 2011 work incident. Therefore, appellant failed to meet her burden of proof to
establish a right shoulder injury causally related to the accepted incident.
In a November 21, 2013 report, Dr. Nicoll noted that appellant had injured her right
shoulder on March 15, 2004, for which she had undergone surgery. He reported that she
continued to experience chronic pain, stiffness, and limited right shoulder motion. Appellant
also developed post-traumatic changes to her left shoulder as a result of compensating for the
3

Docket No. 14-1336 (issued October 9, 2014).

4

OWCP File No. xxxxxx514.

2

right shoulder. Dr. Nicoll advised that appellant had been totally disabled until she attempted to
return to work on November 11, 2011. He noted that he was on vacation and had not given her
clearance to return to work. Dr. Nicoll opined that appellant developed severe pain in her right
shoulder after performing her duties on this date, at which time she reinjured or aggravated the
original condition.
On December 5, 2013 counsel filed a request for reconsideration.
In a decision dated February 3, 2014, OWCP denied modification of its prior decision. It
found that Dr. Nicoll had provided no medical rationale to support his opinion that reaching to
sort letters on November 11, 2011 caused appellant’s right shoulder injury or aggravated her
prior shoulder injury.
Counsel filed an appeal with the Board on May 30, 2014.
In an October 9, 2014 decision, the Board affirmed OWCP’s February 3, 2014 decision.
It found that appellant had failed to meet her burden of proof to establish an injury in the
performance of duty on November 11, 2011.
In a January 8, 2015 report, Dr. Nicoll reiterated his previous opinion that appellant
reinjured her March 15, 2004 right shoulder injury on November 11, 2011. He advised that, after
undergoing surgery for a right labrum tear she was denied physical therapy. Dr. Nicoll believed
that was the reason she never reached maximum improvement and developed post-traumatic
right shoulder arthritis. He asserted that the repetitive motion activity on November 11, 2011,
the first day she returned to work. Appellant caused the severe pain and stiffness in the right
shoulder to the point where she was unable to elevate her arm.
On January 28, 2015 appellant, through counsel, requested reconsideration.
In a decision dated April 13, 2015, OWCP denied modification. It found that
Dr. Nicoll’s January 8, 2015 report failed to establish that the November 11, 2011 work incident
was causally related to the claimed right shoulder injury.
Counsel filed an appeal with the Board on July 16, 2015, but on October 1, 2015
requested to withdraw the appeal to pursue a further reconsideration request.5
In a new report dated August 27, 2015, Dr. Nicoll reiterated that he believed appellant
had sustained a new twisting right shoulder injury on November 11, 2011 because he had
performed a right shoulder arthroscopy to repair a torn labrum 25 years ago. He reiterated that
she subsequently developed post-traumatic arthritis in the right shoulder because her insurance
company did not approve the recommended course of physical therapy. Dr. Nicoll noted that
appellant underwent another surgery a few years later for decompression of the subacromial
joint. This procedure provided some improvement to her right shoulder; however, the
improvement was not complete.

5

Order Dismissing Appeal, Docket No. 15-1504 (issued December 18, 2015).

3

Dr. Nicoll advised that appellant had recently undergone a magnetic resonance imaging
(MRI) scan which showed a new partial tear of the rotator cuff that was not present in the past.
He related that he based his opinion on the results of this MRI and on his examination and
treatment of appellant.
In an October 15, 2015 report, Dr. Nicoll asserted that on November 11, 2011 appellant
sustained a twisting injury to her right shoulder at work which had remained painful since that
date. He noted that she underwent an MRI scan in August 2015, which revealed a new tear of
the right rotator cuff. Dr. Nicoll advised that, after comparing the recent MRI scan with the one
from November 19, 2012, he believed that her right rotator cuff tear was the result of the
November 11, 2011 work incident. He based this opinion on the history as related by appellant
and on his treatment of appellant.
On January 20, 2016 counsel requested reconsideration.
In a decision dated April 15, 2016, OWCP denied modification. It found that appellant
had failed to provide medical evidence sufficient to establish a right shoulder injury causally
related to the accepted November 11, 2011 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.7 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10

6

5 U.S.C. §§ 8101-8193.

7

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Victor J. Woodhams, 41 ECAB 345 (1989).

9

John J. Carlone, 41 ECAB 354 (1989).

10

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

4

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.11
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship.12
ANALYSIS
It is uncontested that appellant experienced pain in her right shoulder while sorting mail on
November 11, 2011. The question of whether an employment incident caused a personal injury
can only be established by probative medical evidence.13 The Board finds that appellant has not
submitted such rationalized, probative medical evidence to establish that the November 11, 2011
employment incident caused a personal injury.
On appeal counsel contends that Dr. Nicoll’s reports are uncontroverted and contain
medical evidence sufficient to establish that she sustained a right shoulder injury because she was
sorting mail on November 11, 2011.
Appellant submitted January 8, August 27, and October 15, 2015 reports from Dr. Nicoll.
In his January 8, 2015 report, Dr. Nicoll reiterated that appellant aggravated her March 15, 2004
right shoulder injury on November 11, 2011. He advised that she reinjured her right shoulder
with repetitive motion activity on November 11, 2011, the first day she returned to work.
Dr. Nicoll also believed that the severe pain and stiffness in the right shoulder that appellant
experienced that day was due to the activities of November 11, 2011. He advised in his
August 27 and October 15, 2015 reports that appellant sustained a twisting injury to her right
shoulder on November 11, 2011; she had experienced right shoulder pain since that time. He
opined that, based on his treatment of appellant, the history she provided him, and a comparison
of November 19, 2012 and August 2015 MRI scans, he believed her new right rotator cuff tear
was the result of the November 11, 2011 work incident.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history provided, the care of analysis manifested, and the medical rationale
expressed in support of stated conclusions.14 While Dr. Nicoll noted complaints of right
shoulder pain which he generally attributed to the November 11, 2011 work incident and
diagnosed a right rotator cuff tear, his reports did not provide a probative, rationalized opinion as
to how the November 11, 2011 work incident caused a personal injury. The reports failed to
sufficiently explain how appellant could have sustained a right shoulder rotator cuff tear due to
11

See Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Id.

13

Carlone, supra note 8.

14

See Anna C. Leanza, 48 ECAB 115 (1996).

5

sorting mail on November 11, 2011. Dr. Nicoll did not adequately describe how appellant’s
duties that day could have been competent to cause the claimed condition. Appellant has failed
to provide a report containing sufficient medical evidence demonstrating a causal connection
between her November 11, 2011 work incident and her claimed right shoulder injury.15
Accordingly, the Board finds that appellant has not established a right shoulder injury in
the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a right
shoulder injury causally related to the accepted November 11, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See S.H., Docket No. 16-1227 (issued February 9, 2017).

6

